Title: To James Madison from David Hosack and Nathaniel H. Carter, 29 September 1824
From: Hosack, David,Carter, Nathaniel H.
To: Madison, James


        
          Sir,
          New York, Sept. 29th 1824.
        
        You are respectfully informed, that at a meeting of the New-York Horticultural Society, held on the 31st day of August 1824, you were elected an Honorary Member. By order of the Society,
        
          David Hosack
          President.
          N. H. Carter,
          Corresponding Secretary.
        
      